DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/682,577 filed on 11/13/2019 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Priority
As required by M.P.E.P. 201.14(e), acknowledgement is made of applicant's claim for priority based on US provisional applications #62/899,865, filed on 09/13/2019.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/18/2022 has been considered and placed of record. An initialed copy is attached herewith.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 1, system for facilitating operative connection between a charging station and a rechargeable power supply on an operating unit that is propelled by a drive, powered by the rechargeable power supply…the system comprising among other patentable features, “…wherein the operating unit is movable relative to the charging station from a position spaced fully from the charging station into a charging position as an incident of which the at least one connector on the charging station ECH00601 P00791(B)US-41-and the at least one connector on the operating unit assume the engaged relationship, wherein one of the charging station and operating unit has at least one flat blade and the other of the charging station and operating unit has at least one elongate slot with a length, the one flat blade movable guidingly within the one elongate slot as the operating unit is moved relative to the charging station from a position spaced fully from the charging station into the charging position”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S COMMENT
Examiner found USPAT 6,525,509 to Peterson et al., (Peterson) in which a docking system(1) for a self-propelled working tool (3) which essentially comprises at least one docking station (2) for at least one-self propelled working tool. The docking station is designed as a base plate (9), intended to be placed on ground or floor and provided with at least one rising part (10,11,12,13), of which at least one part is used for mounting of the transmission part(s), and the docking station is so adapted that the tool with any part, such as wheel(s) (15), or body (16), can drive up on the docking station. However, Peterson does not teach or at least suggest, among other patentable features, wherein the operating unit is movable relative to the charging station from a position spaced fully from the charging station into a charging position as an incident of which the at least one connector on the charging station ECH00601 P00791(B)US-41-and the at least one connector on the operating unit assume the engaged relationship, wherein one of the charging station and operating unit has at least one flat blade and the other of the charging station and operating unit has at least one elongate slot with a length, the one flat blade movable guidingly within the one elongate slot as the operating unit is moved relative to the charging station from a position spaced fully from the charging station into the charging position, as recited.
Another close prior art of record cited by applicants is US 2017/0215336 to Andriolo et al., (Andriolo) in which a wireless charging station, automatic mower and automatic mowing system is disclosed. Andriolo further discloses and shows in Fig. 1, an automatic mowing system 100a which includes an automatic mower 10a and a wireless charging station 20a cooperating therewith, the automatic mower 10a and the wireless charging station 20a are both located in a to-be-cut region 30, and the to-be-cut region 30 is a lawn to be processed by a user. The wireless charging station 20a may also be located in another region outside the to-be-cut region 30, which is construed as the subjacent surface. However, Andriolo’s automatic mower system uses a wireless transfer system and there is no disclosure of at least a connector on the charging station and at least one connector on the mower(which is construed as the operating unit).  Andriolo further fails to teach, among other patentable features, wherein the operating unit is movable relative to the charging station from a position spaced fully from the charging station into a charging position as an incident of which the at least one connector on the charging station ECH00601 P00791(B)US-41-and the at least one connector on the operating unit assume the engaged relationship, wherein one of the charging station and operating unit has at least one flat blade and the other of the charging station and operating unit has at least one elongate slot with a length, the one flat blade movable guidingly within the one elongate slot as the operating unit is moved relative to the charging station from a position spaced fully from the charging station into the charging position, as recited.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Claims 2-20 depend either directly or indirectly from claim 1 and thus are allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
WO 2014/162015 to Warner et al,. (Warner) discloses the general state of the art regarding connecting apparatus for connecting an electrically powered vehicle to a charging station.
USPAT 9,356,454 to Caren et al., (Caren) discloses the general state of the art regarding an apparatus for charging batteries of devices at a selected DC voltage.
USPAT 7,059,769 to Potega discloses the general state of the art regarding an apparatus for enabling multiple modes of operation among a plurality of devices.
USPAT 6,525,509 to Peterson et al., (Peterson) discloses a docking system for a self-propelled working tool.
US 2022/0085628 to Stephan discloses electrical isolation during battery charging of wearable devices.
US 2016/0299194 to Kanarek discloses a wireless smart battery system.
US 2016/0121748 to Wytock et al., (Wytock) discloses a mediator device for smart electric vehicle charging.
US 2016/0079780 to Lasher discloses a portable recharging station with shaded seating and method.
US 2015/0138704 to Thompson et al., (Thompson) discloses a charge and data transfer system, apparatus and method.
US 2013/0169227 to Tremblay et al., (Tremblay) discloses the general state of the art regarding a modular charging station.
USPAT 11,133,684 to Maurer et al., (Maurer) discloses a battery charging-drone.
USPAT 10,714,952 to Johansson discloses the general state of the art regarding charging apparatus and charging network having such charging apparatuses.
USPAT 10,377,265 to Wytock et al., (Wytock) discloses a mediator device for smart electric vehicle charging.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        May 16, 2022